                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA

Dan and Leanne Abelmann,                 )
                                         )
             Plaintiffs and Counterclaim )
             Defendants,                 )        ORDER
                                         )
       v.                                )
                                         )
SmartLease USA, LLC,                     )
                                         )
             Defendant, Counterclaimant )
              and Third-Party Plaintiff, )        Case No. 4:14-cv-040
                                         )
Executive Housing Solutions, LLC, et al, )
                                         )
             Third-Party Defendants      )


      On February 18, 2020, the parties filed a “Amended Stipulation Regarding Briefing Schedule

for Smartlease’s Motion in Limine.” The court ADOPTS the parties’ amended stipulation (Doc.

No. 177) and ORDERS:

      (1)     responses to Defendant SmartLease USA, LLC’s motion in limine are due by

             February 28, 2020; and

      (2)     Defendant SmartLease USA, LLC's reply s due by March 13, 2020.

      Dated this 21st day of February, 2020.


                                       /s/ Charles S. Miller, Jr.
                                       Charles S. Miller, Jr., Magistrate Judge
                                       United States District Court
